United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT-PATTERSON AIR FORCE BASE,
OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-12
Issued: March 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 7, 2013 appellant, through her attorney, filed a timely appeal of a
September 13, 2013 nonmerit decision of the Office of Workers’ Compensation Programs
(OWCP) denying his request for reconsideration. As more than 180 days elapsed from the
issuance of OWCP’s last merit decision of January 11, 2013 to the filing of this appeal, the
Board has no jurisdiction over the merits of the case.1 Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
only the May 21, 2013 nonmerit decision.

1

20 C.F.R. § 501.3(e). The record contains a July 17, 2013 decision of the Board in Docket No. 13-659 (issued
July 17, 2013). In the absence of further review by OWCP on the issue addressed by the July 17, 2013 Board
decision, the subject matter reviewed is res judicata and is not subject to further consideration by the Board. 5
U.S.C. § 8128; Joseph A. Brown, Jr., 55 ECAB 542 (2004).
2

5 U.S.C. §§ 8101-8193.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s attorney asserts that the September 13, 2013 decision is contrary
to fact and law.
FACTUAL HISTORY
This case has previously been before the Board. In a July 17, 2013 decision, the Board
found that appellant did not have more than 11 percent impairment to her right arm or any
permanent impairment of her legs. The facts of the previous Board decision are incorporated
herein by reference.
On September 4, 2013 appellant, through her attorney, requested reconsideration. In her
reconsideration request, she contended that the American Medical Association, The Guides
Newsletter, (hereinafter A.M.A., Guides Newsletter) of July/August 2009 constituted junk
science with no scientific validity. Further the A.M.A., Guides Newsletter was not an official
publication of the American Medical Association and was authored by a for-profit organization.
Counsel presented additional arguments disputing the validity of the A.M.A., Guides Newsletter,
concluding that it was improper for OWCP to rely on it for determining permanent impairment.
He stated that the case should be remanded to OWCP.
In a September 13, 2013 decision, OWCP denied merit review on the grounds that
counsel’s argument was insufficient to warrant further merit review. Counsel’s contentions
concerning the validity of the A.M.A., Guides were irrelevant and immaterial to the merit issue
in this case.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(a) of the Code of Federal Regulations (C.F.R.)
provides that a timely request for reconsideration may be granted if OWCP determines that the
employee has presented evidence and/or argument that meet at least one of the standards
described in section 10.606(b)(3).4 This section provides that the application for reconsideration
must be submitted in writing and set forth arguments and contain evidence that either: (1) shows
that OWCP erroneously applied or interpreted a specific point of law; or (2) advances a relevant
legal argument not previously considered by OWCP; or (3) constitutes relevant and pertinent
new evidence not previously considered by OWCP.5 Section 10.608(b) provides that when a
request for reconsideration is timely but fails to meet at least one of these three requirements,
3

Id. at § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.606(b)(3).

2

OWCP will deny the application for reconsideration without reopening the case for a review on
the merits.6
ANALYSIS
The only decision before the Board in this appeal is the decision of OWCP dated
September 13, 2013 denying appellant’s application for review. Because more than one year had
elapsed between the date of OWCP’s most recent merit decision dated January 11, 2013 and the
filing of this appeal with the Board on October 7, 2013, the Board lacks jurisdiction to review the
merits of appellant’s claim.7
OWCP denied appellant’s claim for increased schedule awards in a January 11, 2013
decision. Counsel requested reconsideration before OWCP on September 4, 2013 asserting that
the A.M.A., Guides Newsletter constituted junk science and, as such, should not be utilized by
OWCP in impairment evaluations. He further maintained that the A.M.A., Guides Newsletter
was not an official publication of the American Medical Association. The Board has long
recognized the discretion of OWCP to adopt and utilize various editions of the A.M.A., Guides
for assessing permanent impairment.8
OWCP has adopted the sixth edition for rating impairment of the upper or lower
extremities caused by a spinal injury, as provided in section 3.700 of its procedures which
memorializes proposed tables outlined in the July to August 2009 A.M.A., Guides Newsletter.9
The Board has recognized this adoption as proper in order to provide a uniform standard
applicable to each clamant for a schedule award.10 Consequently, counsel’s argument has no
reasonable color of validity.11 He did not establish an error on a specific point of law or advance
a relevant legal argument. Counsel did not otherwise make any argument specific to appellant’s
claim. Consequently, appellant was not entitled to a review of the merits of her claim based on
the first and second above-noted requirements under section 10.606(b)(2).12

6

Id. at § 10.608(b).

7

Id. at § 501.3(e).

8

See Harry D. Butler, 43 ECAB 859, 866 (1992).

9

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700, Exhibit 4 (January 2010).
10

See e.g., M.W., Docket No. 13-928 (issued August 15, 2013); P.B., Docket No. 11-1153 (issued February 13,
2012); G.N., Docket No. 10-850 (issued November 12, 2010).
11

See L.H., 59 ECAB 253 (2007) (while the reopening of a case may be predicated solely on a legal premise not
previously considered, such reopening is not required where the legal contention does not have a reasonable color of
validity).
12

20 C.F.R. § 10.606(b)(2).

3

With respect to the third above-noted requirement under section 10.606(b)(2), appellant
submitted no additional evidence. As she did not submit relevant and pertinent new argument or
evidence not previously considered, OWCP properly denied her reconsideration request.13
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of her claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 13, 2013 is affirmed.
Issued: March 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

Id.

4

